Title: From Thomas Jefferson to Jonathan Williams, 14 July 1805
From: Jefferson, Thomas
To: Williams, Jonathan


                  
                     Dear Sir 
                     
                     Washington July 14. 05
                  
                  A press of business has prevented me from sooner acknoleging the reciept of your favor of June 18. altho’ I do not feel myself entitled to give an opinion on questions to which the members of the new military institution are solely competent, yet being requested by you, I shall frankly express it as my opinion that if you appoint all the members of the legislature to be members of the institution, it will gratify no particular member, nor lead him to feel any more interest in the institution than he does at present. on the other hand, a judicious selection of a few, friends of science, or lovers of the military art, will be gratifying to them inasmuch as it is a selection, and inspire them with the desire of actively patronising it’s interests.
                  The contingent fund of the war department, is applicable only to objects known to the law. it cannot be applied to any thing merely voluntary & unauthorised by the law.
                  Sincerely wishing that the institution may be useful in advancing that branch of science which is it’s object, I pray you to accept my salutations & assurances of great respect & consideration.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. would it not be better to postpone nominating members from the body of the legislature until they are assembled here, when the selection could be made on surer grounds?
                  
               